The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 08/19/2022:
Claims 21-40 have been examined.
Claims 1-20 have been canceled by Applicant.
Claims 21, 27-28, 34-35 and 40 have been amended by Applicant.
Claims 21-40 have been allowed.
	

Response to Amendment
Claim Rejections - 35 USC§ 101
1.	Applicant’s amendments have overcome the 101 rejections to claims 21-40 from the previous Office Action.

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search and additional search, in response to amended claims, the examiner was able to find the closest prior art of record, which is Sweeney (US 20150161564A1), Lecouturier (US 20040158483A1) and Yorimatsu (US 6687678B1), taken either individually or in combination with other prior art of Medina (US 20160042303A1), Wenneman (US 20140330505A1), Inoue (US 20160297478A1), Yamada (US 20110184622A1), Melen (US 20140006137A1) and Toopran (US 20150106096A1), who describe: a computing system that operates to process multiple transport requests at one time, each of the multiple transport request specifying a pickup location that is within a geographic region; during a given interval when each of the multiple transport request are open, a pool of candidate drivers determined within the geographic region that can fulfill one or more of the transport requests within a threshold duration of time; a driver selected for each of the multiple transport requests; in selecting the driver, the computer system that implements an optimization process to minimize an estimated time to pick up for at least one of the multiple transport requests; a system and method for managing event control schedules that include a retrieval module, an estimation module, a plan module and a scheduling module; the retrieval module that retrieves mobile system data associated with a mobile computer system and user profile data associated with a user of the mobile computer system; the estimation module that estimates a synchronized start time of a future trip for the user based at least in part on one or more of the mobile system data and the user profile data; the plan module that generates one or more provisioning plans for the mobile computer system based at least in part on the synchronized start time of the future trip and determines a preferred provisioning plan from the one or more provisioning plans; the scheduling module that schedules to provision the mobile computer system based at least in part on the preferred provisioning plan; AND schedule management system that can flexibly cope with an exceptional change or deletion of a part of a schedule; in registering a routine schedule, a unique number (routine number) added to a series of such schedules; the schedule so registered that is so adapted to be able to change only the content of the schedule without changing the added routine number in changing individual schedule; therefore, an exceptional schedule the content of which has been changed can be flexibly managed by being deleted/changed in a bundle together with other routine schedule, for example; a routine basic condition such as every other day and every Monday and a routine exceptional condition such as shifting down week end and holiday to next day that can be set in the routine pattern.
In regards to claims 21-40, Sweeney (Pub. No.: US 2015/0161564A1) and Lecouturier (Pub. No.: US 2004/0158483A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s):
determining a route associated with a driver system based on stored location information generated by a location device of the driver system over time; 
determining a compatibility between the transportation request and the determined route associated with the driver system; 
ranking the driver system based at least in part on the compatibility between the transportation request and the determined route associated with the driver system; and 
matching, by the ride matching system, the transportation request to the driver system based at least in part on the ranking to connect a rider of the transportation request to a driver of the driver system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YURI KAN, P.E./Primary Examiner, Art Unit 3662